Citation Nr: 1739356	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  06-30 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Service connection for a bilateral knee disorder, claimed as bilateral chondromalacia. 

2.  Service connection for a gastrointestinal disorder, claimed as abdominal spasms. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1976 to February 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In December 2008, the Board remanded this case for additional development.  As the instant decision grants service connection for bilateral knee osteoarthritis and gastroesophageal reflux disease (GERD) with esophagitis and flexible hiatal hernia, the claims are more than substantiated; therefore, the Board need not consider whether an additional remand to comply with the December 2008 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran has a current disability of bilateral knee osteoarthritis. 

2. The Veteran sustained bilateral knee injuries in service, which were diagnosed as chondromalacia patella.

3. The current bilateral knee osteoarthritis is related to service.

4. The Veteran has a current gastrointestinal disability of GERD with esophagitis and flexible hiatal hernia.

5. The Veteran had gastrointestinal symptoms of abdominal pain, discomfort, and muscle spasms during service.

6. The current GERD with esophagitis and flexible hiatal hernia is related to service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral knee osteoarthritis are met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for GERD with esophagitis and flexible hiatal hernia are met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appeal of service connection for bilateral knee and gastrointestinal disorders has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, i.e., a grant of service connection for bilateral knee osteoarthritis and GERD with esophagitis and flexible hiatal hernia, no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for a Bilateral Knee Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that service connection for a bilateral knee disorder is warranted because it originated in service.  See, e.g., August 2017 informal hearing presentation (IHP). 

After a review of all the evidence, the Board finds that the Veteran has a current bilateral knee disability.  The April 2016 VA examination report shows a diagnosis of bilateral knee osteoarthritis, which is a form of arthritis. 

The Board finds that the Veteran sustained knee injury in service.  Service treatment records dated in July 1977 shows complaints of knee pain and a diagnosis of chondromalacia patella.  A November 1977 service treatment record shows that the Veteran was placed on physical profile due to chondromalacia (bad knees). 

The Board next finds that the evidence is in relative equipoise as to whether the current bilateral knee disability of osteoarthritis is related to service.  Evidence weighing in favor of this finding includes the April 2016 VA examiner's opinion that it is at least as likely as not that the current bilateral knee disability was incurred in or caused by service.  The April 2016 VA examiner reasoned that chondromalacia represents a chronic cartilage disease and does not heal over the long term; rather, less weight-bearing physical activity or rest may alleviate acute joint pain but does not change the underlying condition.  The April 2016 VA examiner explained that in patients with knee chondromalacia, knee pain persists, and can vary between achy discomfort and more intense pain depending on how much weight-bearing activities are undertaken during a certain period of time.  The April 2016 VA examiner indicated that knee chondromalacia is a pre-arthritic condition and commonly progresses into a radiologically visible joint osteoarthritis.  The April 2016 VA examiner indicated that service treatment records show complaints of bilateral knee pain, which was diagnosed as chondromalacia for which the Veteran received a prolonged physical profile, and that the Veteran was diagnosed in 2005 with degenerative joint disease/osteoarthritis of both knees and sought medical attention ever since.  The April 2016 VA examiner noted severe bilateral knee osteoarthritis resulting in moderate ankylosis, bilaterally, and that the Veteran's bilateral knee degeneration is severe and premature although he did not undertake any strenuous activities and had no specific knee trauma after service separation.  The April 2016 VA examiner noted that, with a clear onset during active service and a relatively fast progression of the cartilage degeneration in subsequent years, there was continuous decline in both knees, and, therefore, the bilateral knee osteoarthritis was directly connected to service.

Evidence weighing against finding a nexus between the current bilateral knee disability and active service includes the December 2016 VA examiner's opinion that it is less likely than not that the current knee disability was incurred in or caused by service.  The December 2016 VA examiner reasoned that service treatment records show that the Veteran was seen in July 1977 for right knee pain that was diagnosed as chondromalacia patella by an orthopedic surgeon, and that x-rays of the right knee were unremarkable.  The December 2016 VA examiner noted that the Veteran was given a profile, was treated symptomatically, and the knee injury resolved without residuals.  The December 2016 VA examiner observed that the Veteran's service separation examination showed a normal clinical evaluation of the lower extremities, with no evidence of chronic knee conditions.  The December 2016 VA examiner indicated that the Veteran was diagnosed with osteoarthritis in 2005, years after service separation, and that osteoarthritis is typically found in the normal aging process especially in the knees, as well as associated with obesity given the Veteran's BMI of 33.7.  The December 2016 VA examiner noted that the Veteran's right knee condition resolved without residual prior to service separation, and that there was no left knee evaluation, treatment, or diagnosis found in the service treatment records.  The December 2016 VA examiner opined that the Veteran's current bilateral knee disability was most likely caused by obesity and normal physiologic aging, and not caused or aggravated by active duty.

The Board finds that the April 2016 VA examiner's positive nexus opinion is as equally probative as the December 2016 VA examiner's negative nexus opinion.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that Veteran's current bilateral knee disability of osteoarthritis is etiologically related to service.  For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for bilateral knee osteoarthritis is warranted as directly related to active service.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot, including the theory of presumptive service connection for arthritis as a "chronic disease" under 38 C.F.R. § 3.303(b).  

Service Connection for a Gastrointestinal Disorder

The Veteran contends that service connection for a gastrointestinal disorder is warranted because it is related to complaints and symptoms that occurred during active service.  See, e.g., August 2017 IHP. 

After a review of all the evidence, the Board finds that the Veteran has a current gastrointestinal disability.  The April 2016 VA examination report shows diagnoses of GERD with esophagitis and flexible hiatal hernia. 

The Board finds that the Veteran had gastrointestinal complaints during service.  Service treatment records dated in July 1976, November 1977, June 1978, and October 1978 show complaints of stomach pain, discomfort, and muscle spasms.  A June 1978 service treatment record shows that the Veteran was placed on physical profile due to abdominal cramps/spasms. 

The Board next finds that the evidence is in relative equipoise as to whether the current gastrointestinal disability is related to service.  Evidence weighing in favor of this finding includes the April 2016 VA examiner's opinion that it is at least as likely as not that the current gastrointestinal disability was incurred in or caused by service.  The April 2016 VA examiner reasoned that service treatment records show complaints of abdominal pain since July 1976 and that the Veteran currently complains of the same pain in the same abdominal locations.  The April 2016 VA examiner explained that, although the Veteran had reported multiple times to the military medical services with abdominal symptoms, the cause of the abdominal problems could not be clarified.  The April 2016 VA examiner noted that, although several diagnostic efforts had been undertaken, the late 1970s routine esophagogastroduodenoscopies and colonoscopies were not yet widely available; therefore, a precise localization of the Veteran's gastrointestinal lesions and disturbances was impossible during the time in service.  The April 2016 VA examiner indicated that the Veteran currently has chronic GERD with esophagitis secondary to a flexible (sliding) hiatal hernia, motility disturbances of the upper and lower gastrointestinal tract with spasms, cramping, and abdominal pain, and colicky abdominal pain at least weekly.  The April 2016 VA examiner opined that, because the abdominal symptoms are still the same as described during active service, it is more likely than not that the Veteran suffered from the same abdominal disabilities during service that are diagnosed today; therefore, direct service connection for the diagnosed gastrointestinal disabilities should be granted.

Evidence weighing against finding a nexus between the current gastrointestinal disability and active service includes the December 2016 VA examiner's opinion that it is less likely than not that the current gastrointestinal disability was incurred in or caused by service.  The December 2016 VA examiner reasoned that service treatment records show that in 1976 the Veteran presented to the clinic for abdominal pain which was ultimately the result of an acute testicular torsion on the left side, and the Veteran underwent an orchiectomy during service and is service connected for this disability.  The December 2016 VA examiner noted that the Veteran then presented in 1978 with abdominal pain that was felt to be secondary to muscle spasms for which he was treated symptomatically, and was assessed to have functional pain after extensive workup that was negative.  The December 2016 VA examiner observed that abdominal symptoms resolved prior to service separation and that the Veteran had a normal abdominal examination at service separation.  The December 2016 VA examiner opined that all of the Veteran's current gastrointestinal diagnoses were found years after service separation and there is no clinical objective evidence that the Veteran had any abdominal disorders during service that led to the current abdominal conditions.

The Board finds that the April 2016 VA examiner's positive nexus opinion is as equally probative as the December 2016 VA examiner's negative nexus opinion.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that Veteran's current gastrointestinal disability is etiologically related to service.  For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for GERD with esophagitis and flexible hiatal hernia is warranted as directly related to active service.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for bilateral knee osteoarthritis is granted. 

Service connection for GERD with esophagitis and flexible hiatal hernia is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


